Case 18-80089-hb      Doc 29    Filed 09/10/19 Entered 09/10/19 16:48:08       Desc Main
                                Document      Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF SOUTH CAROLINA




  In re,
                                                         C/A No. 17-06187-HB
  Aaron Lamont Chambers, Sr.,
                                                      Adv. Pro. No. 18-80089-HB

  Debtor(s).
                                                               Chapter 13
  Aaron Lamont Chambers,
                                                             JUDGMENT

  Plaintiff(s),

  v.

  Auto Brokers,


  Defendant(s).



           Pursuant to the Order entered herewith, IT IS HEREBY ORDERED, ADJUDGED,

 AND DECREED that Plaintiff Aaron Lamont Chambers, Sr., is hereby granted a judgment

 against Defendant Americar, Inc d/b/a Auto Brokers in the amount of $1,000.00 actual

 damages and $10,000 in punitive damages pursuant to 11 U.S.C. § 362(k).

           AND IT IS SO ORDERED.
 FILED BY THE COURT
     09/10/2019




                                                US Bankruptcy Judge
                                                District of South Carolina



  Entered: 09/10/2019
